UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-2488



MARGARET STONER,

                                                          Petitioner,

          versus


UNITED STATES MARINE CORPS/MCCS;      DIRECTOR,
OFFICE OF WORKERS’ COMPENSATION       PROGRAMS,
UNITED STATES DEPARTMENT OF LABOR,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(04-0245)


Submitted:   April 29, 2005                   Decided:   May 26, 2005


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Margaret Stoner, Petitioner Pro Se. Mary L. Hostetter, UNITED
STATES MARINE CORPS, Quantico, Virginia; Michael John Denney,
UNITED STATES DEPARTMENT OF LABOR, Washington, D.C., for
Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Margaret Stoner seeks review of the Benefits Review

Board’s decision and order affirming the administrative law judge’s

denial of longshore disability benefits pursuant to 33 U.S.C.

§§ 901-950 (2000).    Our review of the record discloses that the

Board’s decision is based upon substantial evidence and is without

reversible error.    Accordingly, we affirm on the reasoning of the

Board. See Stoner v. United States Marine Corps., No. 04-0245 (BRB

Nov. 18, 2004).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                           AFFIRMED




                                - 2 -